FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 8       Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 1 of 19 NYSCEF: 04/25/2019
                                                                           RECEIVED




                                                                                    STATE          OFNEWYORK
                                                                      OFFICE            OF TIlEATTORNEYGENERAL


                                                                           SUBPOENA                     DUCESTECUM

                                                   THEPEOPLEOFTHE                                         STATEOFNEwYORK
                                                                                           GREETINGS

              TO:
              iFinex       Inc.

              Trinity       Chambers,                P.O.        Box       4301
              Road        Town,         Tortola
              British       Virgin            Islands          VG1110


                            YOU ARE HEREBY                             COMMANDED,                       pürsüãñt          General           Business        Law         § 352,
              Executive            Law         § 63(12)           and      § 2302(a)             of the New               York      Civil       Practice         Law        and     Rules,            to
              deliver       and        turn     over       to Barbara              D.    Underwood,                 the     Attorney            General       of the        State      of New

              York,       or a designated                      Assistant          Attorney            General,         on lith          day      of December,                 2018,         by
              10:00       a.m.,         or any       agreed           upon        adjourned             date      or time,        at 28 Liberty             Street,         New       York,
              New       York           10005,      all     documents               and      information               requested             in the attached              Schedule             in
              accordance               with      the     instructions              and     definitions             contained            therein.


                            TAKE          NOTICE               that    the     Attorney           General           deems         the     documents              and     information
              requested            by this        Subpoena               to be relevant                 and    material           to an investigation                   and       inquiry
              undertaken               in the      public          interest.


                            TAKE          FURTHER                 NOTICE            that     Your        disobedience               of this        Subpoena,             by    failing           to
              deliver       the        documents               and     information               requested            in the      attached             Schedule         on the        date,
              time      and       place        stated      above           or on any           agreed          upon       adjourned             date     or time,       may        subject
               You      to prosecution                   for     a misdemeanor                    or penalties              and      other        lawful      punishment                    under
              General            Bu::iness         Law          § 352        and    § 2308            of the      New        York       Civil      Practice          Law       and     Rules,
              and/or       other         statutes.


                            TAKE          FURTHER                 NOTICE            that       Your      disclosure              to any      person,        other       than       to the

              Attorney            General's             Office,          of the         name     of any           witness         examined             or any       other      information
              obtained            regarding             this     investigation               may        subject        You       to prosecution               for      a misdemeanor
               under       the     General           Business              Law.         In the    event        You        believe       that      You      are      required         to
               disclose          the    existence              of this       Subpoena            or any information       related    thereto,                           You        shall

               notify      the     Assistant             Attorney            General           listed below   immediately         and   well                           in advance             of
               Your       disclosure             of same.
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                            INDEX NO. 450545/2019
NYSCEF DOC. NO. 8      Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 2 of 19 NYSCEF: 04/25/2019
                                                                          RECEIVED




                              WITNEss,            The         Honorable       Barbara       D.    Underwood,                Attorney          General   of the
              State        of New        York,         this    27th    day   of November,         2018.




              By:                      ryA       n rect                                     By:
                      Cynt             Hanawait                                                    Jdhn      D. Castiglipddf
                      Bureau        Chief                                                          Senior       Enforcement                 Counsel
                      Investor         Protection             Bureau                               Investor          Protection         Bureau
                      28     Liberty         Street,      21st    Floor                            28 Liberty             Street,     21st     Floor
                      New        York,       New        York      10005                            New        York,        New       York      10005

                      (212)      416-8765                                                          (212)      416-8513


                                                                                                   Johanna           Skrzypezyk
                                                                                                   Assistant             Attorney       General
                                                                                                   Bureau           of    Internet     and     Technology
                                                                                                   28     Liberty         Street,      20th    Floor
                                                                                                   New        York,        New       York      10005

                                                                                                   (212)       416-8369




                                                                                             2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 3 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                                                                            SCHEDULE


                                            A.      General               Definitions                  and      Rules          of Construction



                     "All"
              l.                  means          each       and      every.

                     "Any"
              2.                    means           any     and        all.

                     "And"                   "or"
              3.                    and                 shall       be construed                    either         disjunctively                   or conjunctively                    as

                     necessary             to bring          within            the       scope         of the       Subpoena                 all    information                or Documents
                     that    might          otherwise              be construed                    to be outside                of     its scope.

                     "Communication"
              4.                                             means              any       conversation,                    discussion,              letter,         email.
                     memorandum.                     meeting.                 note       or other         transmittal             of     information                   or message,
                     whether            transmitted               in writing,                orally,         electronically                  or by         any       other       means,          and
                     shall        include         any      Document                   that      abstracts,            digests.          transcribes.                 records           or reflects

                     any     of     the     foregoing.

                     "Concerning"
              5.                                    means,          directly                or indirectly.                 in whole           or in part.             relating          to.

                     referring            to. describing.                 evidencing                   or constituting.

                     "Custodian"
              6.                                 means           any      Person             or Entity             that,     as of the             date       of this         Subpoena,
                     maintained.                 possessed,             or otherwise                    kept       or controlled                   such       Document.

                     "Document"
              7.                                  is used         herein             in the        broadest           sense       of     the        term      and       means           all     records
                     and     other         tangible          media             of expression                  of     whatever            nature             however            and      wherever
                     created,           produced            or stored                (manually,               mechanically,                    electronically                  or otherwise),

                     including             without          limitation                all     versions             whether           draft         or final.         all     annotated            or

                     nonconforming                      or other              copies,         electronic             mail       ("e-mail"),                 instant          messages,             text

                     messages,              Blackberry                 or other             wireless           device          messages,                 voicemail.              calendars.
                     date     books.          appointment                      books,          diaries,        books,          papers.              Ales,      notes,         confirmations,
                     accounts             statements,              correspondence.                         memoranda,                   reports.            records,           journals.
                     registers,           analyses,              plans,            manuals,            policies,           telegrams.               faxes,          telexes,          wires,
                     telephone              logs,       telephone                  messages,             message             slips,      minutes,              notes          or records           or
                     transcriptions                 of conversations                         or Communications                           or meetings.                   tape        recordings.
                     videotapes.              disks,        and        other          electronic             media.           microfilm.                 microfiche.              storage
                     devices,           press       releases,             contracts,               agreements,                notices              and     summaries.                            non-
                                                                                                                                                                                       Any
                     identical            version         of a Document                         constitutes                a separate              Document                within        this
                     definition,             including             without               limitation            drafts        or copies              bearing           any      notation,           edit.
                     comment.               marginalia,                underscoring.                     highlighting,                 marking.               or any          other      alteration
                     of any         kind      resulting             in any           difference              between            two      or more               otherwise               identical
                     Documents.                   In the         case         of     Documents                bearing          any       notation             or other           marking
                     made          by     highlighting               ink,          the      term       Document               means           the        original          version            bearing
                     the     highlighting                 ink,     which             original           must        be produced                    as opposed                to any       copy
                     thereof.

                     "Entity"
              8.                          means         without               limitation            any      corporation,                company,                   limited         liability
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                   INDEX NO. 450545/2019
NYSCEF DOC. NO. 8     Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 4 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




                       company              or corporation,                        partnership.                   limited          partnership,                   association,             or other
                       firm      or similar             body,        or any                unit,       division,             agency,             department,                  or similar
                       subdivision                thereof.

                       "Identify"                                         "
              9.                             or "Identity                      as applied                   to any          Document                  means           the     provision            in

                       writing        of     information                  sufficiently                    particular              to enable                 the    Attorney            General           to
                       request        the     Document's                      production                    through              subpoena              or otherwise,                   including              but
                       not      limited       to:       (a) Document                         type         (letter,          memo.          etc.);           (b)      Document              subject

                       matter;        (c)     Document                  date;         and          (d)      Document                author(s).                 addressee(s)                and
                       recipient(s).                In lieu        of     identifying                     a Document                      the     Attorney                General          will     accept
                       production             of the         Document,                      together                 with       designation                 of the         Document's
                       Custodian.             and        identification                      of each              Person          You       believe               to have          received          a copy
                       of the       Document.

                       "Identify"                   "Identity,"
              10.                            or                                as applied                   to any          Entity,         means              the    provision             in writing
                       of such         Entity's            legal        name.              any        d/b/a,          former.         or other               names,          any       panmt,
                       subsidiary,            officers,            employees.                         or agents             thereof,            and      any         address(es)            and       any
                       telephone             number(s)               thereof.

                       "Identify"                   "Identity,"
               I1.                           or                                as applied                   to any          natural         person,               means        and       includes             the
                       provision            in writing              of the           natural              person's              name,           title(s),         any       aliases,       place(s)            of
                       employment,                  telephone                 number(s).                    e-mail          address(es).                    mailing          addresses             and
                       physical            address(es).

                       "Person"
               I2.                          means          any      natural                person,           or any             Entity.

                       "Sent"               -received"
               13.                   or                              as used                herein           means.             in addition                 to their         usual       meenings.
                       the     transmittal              or reception                  of a Document                             by physical,                  electronic            or other

                       delivery,            whether          by direct                or indirect                    means.

                       "Subpoena"
               I 4.                                means           this       subpoena                   and         any    schedules                or attachments                     thereto.


               15.     The       use of the             singular              form          of any          word            used      herein           shall         include         the     plural       and
                        vice     versa.           The      use of any                 tense           of any           verb        includes             all       other      tenses        of the        verb.



                                                                              B.       Particular                     Definitions

                       "Respondent."                    "You."            "Your"                         "Tether"
               16.                                                                               or                             means           Tether            Limited.          Tether
                        International               Limited,              and        any         of      their        respective            predecesson.                      successors.
                        present        or former             parents,                subsidiaries.                     or affiliates,               whether               direct       or indirect:            and
                       all     directors.           officers,           partners.                  employees.                   agents,          contractors.                 consultants.
                        representatives.                   and      attorneys                 of      the        foregoing,               or any        other           Persons          associated
                       with       or acting           on     behalf            of the            foregoing.                 or acting             on behalf               of any        predecessors.
                        successors.            or affiliates                  of     the      foregoing.

                       "Bitfinex"
               I7.                            means          iFinex                Inc..      BFXNA.                    Inc.,     and      any        of their            respective
                        predecessors,                successors.                    present              or former               parents,           subsidiaries,                  or affiliates.




                                                                                                                 2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 8    Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 5 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                      whether            direct          or indirect;                and         all    diæctors,             officers,          partners,                employees,                    agents.
                      contractors.                consultants,                    representatives,                     and       attorneys             of the            foregoing,                or any
                      other        Persons           associated                   with       or acting               on    behalf         of the           foregoing,                or acting                 on
                      behalf        of any          predecessors,                         successors,                or affiliates            of the             foregoing

                                         Currency"
               18.    "Virtual                                    shall             have     the         same        meaning             as that           set forth             in 23
                      N.Y.C.R.R.                  Part      200            ("Virtual             C urrencies").



                                                                                            C.         Instructions


               1.      Preservation                of     Relevant                  Documents                  and        Information:                 Spa!iation=                    You          are
                      reminded              of    Your           obligations                 under             law     to preserve               Dacuments                      and        information
                      relevant           or potentially                      relevant             to this           Subpoena             from         destruction                 or loss,              and      of
                      the     consequences                      of,        and      penalties             available             for,     spoliation                of evidence.                      No
                      agreement,                 written          or otherwise.                        purporting             to modify,                limit          or othenvise                     vary         the
                      terms        of this          Subpoena,                    shall      be construed                    in any         way        to narrow,                  qualify,
                      eliminate             or otherwise                     diminish                  Your        aforementioned                     preservation                     obligations.
                      Nor      shall        You          act,    in reliance                 upon             any    such       agreement                  or otherwise.                     in any
                      manner           inconsistent                    with         Your          preservation                  obligations                  under         law.        No agreement
                      purpoiting               to modify,                   limit         or otherwise                 vary       Your        preservation                      obligations                    under
                       law     shall        be construed                     as in any                 way     narrowing,                qualifying,                   eliminating                 or
                      otherwise               diminishing                    such         aforementioned                        preservation                  obligations,                   nor        shall
                       You       act     in reliance              upon              any     such         agreement,               unless          an Assistant                     Attorney
                       General           confirms               or acknowledges                              such      agreement                in writing,                or makes                 such
                       agreement               a matter               of     record         in open             court.


              2.       Possession,                Custody,                 and       Control.                The      Subpoena               calls         for     all    responsive
                       Documents                 or information                        in Your               possession,               custody             or control.                 This          includes,
                       without           limitation,              Documents                       or     information                possessed                or held            by     any         of    Your
                       officers.         directors,              employees,                      agents,            representatives,                   divisions.                affiliates,
                       subsidiaries               or Persons                   from         whom              You      could           request         Documents                      or infor=etion.
                       If Documents                     or information                      responsive                 to a request               in this              Subpoena              are        in Your
                       control,          but      not      in Your               possession                   or custody,              You       shall           promptly              Identify                the
                       Person          with       possession                     or custody.


              3.       Documents                 No Longer                     in Your             Possession.                  If any        Document                    requested                herein
                       was     formerly              in Your                possession,                  custody           or control             but        is no longer                   available,                or
                       no    longer         exists.             You         shall         submit          a statement                  in writing             under         oath           that:         (a)
                       describes            in detail            the         nature         of such             Document                and      its contents:                   (b)       identifies                the

                       Person(s)              who        prepared                such        Document                  and       its contents;                   (c)     Identifies            all       Persons
                       who        have        seen        or had            possession                  of such           Document:                  (d)     specifies               the     date(s)            on
                       which        such          Document                    was         prepared.             transmitted               or received:                    (e)     specifies              the

                       date(s)         on      which            such         Document                   became             unavailable:                (f)       specifies             the     reason               why
                       such        Document                is unavailable,                        including               without          limitation                  whether             it was
                       misplaced.                lost,     destmyed                    or transferred:                    and     if such         Document                      has been
                       destroyed              or transferred,                       the    conditions                 of and           reasons          for       such       destruction                   or
                       transfer         and       the      Identity               of the         Person(s)                requesting             and         performing                    such




                                                                                                               3
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 6 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                     destruction             or transfer;             and        (g)      Identifies             all     Persons              with       knowledge                  of any
                     portion         of the        contents          of the            Document.


              4.     No      Documents                Responsive                 to Subpoena                     Requests.                   If there       are no Documents
                     responsive             to any         particular               Subpoena               request,            You           shall       so state         in writing              under
                     oath        in the Affidavit                 of Compliance                      attached             hereto.             identifying                the      paragraph

                     number(s)              of the        Subpoena                request            concemed.


              5.     Format          of     Production.               You           shall      produce              Documents                    and      information                  responsive
                     to this        Subpoena              in the      format              requested              by the         Office           of the           New          York       State

                     Attorney             General.           Productions                     in electronic               format              shall       meet       the        specifications
                     set out         in Attachments                   1 and          2.


              6.     Existing          Organization                 of      Documents                  to be Pmserved.                           Regardless                of whether                  a
                     production              is in electronic                   or paper             format.            each        Document                shall         be pmduced                   in
                     the     same         form.       sequence,              organization                  or other             order          or layout            in which              it was
                     maintained              before         production.                   including              but     not        limited            to production                  of any
                     Document               or other         material               indicating             filing         or other             organization.                      Such
                     production              shall        include           without            limitation               any      file        folder,       file    jacket.            cover       or
                     similar         organizational                 material,                as well        as any             folder          bearing            any     title       or legend
                     that        contains         no Document.                       Likewise,             all      Documents                    that      are physically                     attached
                     to each         other        in Your           files       shall        mmain          so attached                      in any       production:                 or if such
                     production              is electronic.                 shall       be accompanied                         by        notation          or information
                     sufficient           to indicate             clearly           such        physical               attachment.


              7.      Manner          of Compliance.                        Custodians/Search                            Terms/Technology-Assisted                                            Review.
                     Prior        consultation              with      the        Office         of the         Attorney                 General            is requimd                 concerning
                     selection            of custodians               for       document               searches                (whether                electronic       or otherwise)                        or
                      for    use of search                term      filters.           predictive            coding             or other               forms       of technology-
                     assisted         review.             The      Office           of the        Attorney               General               reserves            the     right       to approve.

                     disapp          ove.        modify         or supplement                     any       proposed                  list    of custodians,                    search         terms,
                     and/or         review           methodology.                      The      selection               or use of custodians,                            search          term
                      filters.      and/or         technology-assisted                           review             in no way                 relieves            You      of      Your
                     obligation             to fully        respond              to these            requests            for        Documents                  or information.


              8.      Document              Numbering.                    All       Documents                responsive                      to this      Subpoena.                 regardless               of
                      whether          produced             or withheld                   on    ground            of     privilege              or other           legal          doctrine.        and
                      regardless            of    whether           production                  is in electronic                     or paper            format,           shall       be
                      numbered              in the        lower       right         corner           of each            page        of       such       Document.                  without

                     disrupting             or altering             the      form,           sequence,              organization                     or other           order       or layout               in
                      which         such         Documents                were         maintained                before             production.                   Such         number           shall
                     comprise             a prefix          containing                 the     producing                Person's               name        or an abbreviation

                      thereof,        followed             by     a unique,               sequential.               identifying                 document                 control          number.


              9.      Priv       j|e ge Placeholders.                     For       each        Document                  withheld               from       production                 on ground
                      of privilege               or other         legal         doctrine,            regardless                of     whether             a production                   is
                      electronic            or    in hard         copy.          You         shall      insert          one      or      more          placeholder                 page(s)        in the




                                                                                                       4
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                  INDEX NO. 450545/2019
NYSCEF DOC. NO. 8    Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 7 of 19 NYSCEF: 04/25/2019
                                                                        RECEIVED




                      production                 bearing          the     same          document                control          number(s)                   borne          by     the       Document

                      withheld,             in the         sequential                place(s)          originally             occupied                  by    the     Document                    before             it
                      was       removed                 from      the     production.


              10.     Privilege.              If You            withhold              or redact           any         Document                  responsive                 to this           Subpoena
                      on ground              of privilege                 or other            legal      doctrine,               You        shall        submit            with         the
                      Documents                   produced               a statement              in writing                under          oath,        stating:            (a)        the    document
                      control         number(s)                  of the        Document                 withheld             or redacted;                    (b)     the     type        of

                      Document:                  (c)     the      date        of the        Document:                 (d)    the      author(s)               and      recipient(s)                    of the

                      Document:                  (e)     the      general            subject          matter          of the       Document:                    and        (f)    the        legal
                      ground          for        withholding                  or redacting               the         Document.                  If the        legal        ground             for

                      withholding                  or redacting                 the     Document                 is attorney-client                          privilege,            You           shall
                      indicate         the        name          of the         attorney(s)               whose          legal       advice              is sought            or provided                       in
                      the     Document.


              I I.    Your        Production                   Instructions                 to bç Produced.                      You        shall        pmduce                  a copy           of all
                      written         or otherwise                  recorded                 instructions              prepared                by    You           concerning                 the      steps
                      taken       to respond                   to this        Subpoena.                 For      any        unrecorded                  instructions                   given,          You
                      shall      provide               a written          statement              under           oath       from          the       Person(s)              who         gave          such
                      instructions                that     details            the     specific          content             of the        instructions                 and        any        Person(s)
                      to whom           the        instructions                 were          given.


               I2.    Covçr        Letter,              Index,       and        Identifying               Infonnation,                     Accompanying                           any
                      production(s)                     made        pursuant                to this      Subpoena,                 You          shall        include             a cover            letter
                      that    shall         at a minimum                      provide           an index              containing                the      following:                (a)       a
                      description                of the         type      and         content          of each           Document                   produced               therewith:                  (b)        the
                      paragraph              number(s)                  of the        Subpoena                 request(s)             to which                each      such           Document                     is

                      responsive;                 (c)     the     Identity            of the      Custodian(s)                   of       each        such          Document;                    and      (d)
                      the     document                  control          number(s)               of each             such      Document.                      As     further            set forth              in
                      Attachment                  2, information                     must        also      be included                   in the         metadata                 and     load          files        of
                      each      production                 concerning                  the      identity             of each        Document's                       custadien,                  as well            as
                      information                 identifying                 the     particular               Document                  requests            and/or          information                     to
                      which        each           document                is responsive.


              13.     Affidavit             of    Compliance.                       A copy            of the         Affidavit             of Compliance                         provided
                      herewith          shall            be completed                   and      executed               by all        natural            persons            supervising                      or

                      participating                 in compliance                      with      this      Subpoena.                and         You          shall     submit                such
                      executed              Affidavit(s)                 of    Compliance                  with         Your        response                 to this        Subpoena.


               14.    Identification                    of Persons              Preparing               Production.                   In a schedule                   attached                to the
                      Affidavit             of     Compliance                   provided               herewith,             You          shall       Identify             the     natural

                      person(s)             who          prepared             or assembled                     any     productions                   or responses                  to this
                      Subpoena.                  You        shall        further            Identify           the    natural            person(s)              under            whose           personal
                      supervision                 the     preparation                 and       assembly               of    productions                     and     responses                to this
                      Subpoena               occurred.                 You          shall      further          Identify           all     other         natural           person(s)                 able

                      competently                  to testify:                (a)    that      such       productions                    and        responses              are complete                      and




                                                                                                           5
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                       INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 8 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                     correct          to the     best    of     such      person's         knowledge          and       belief;       and       (b)     that     any
                     Documents             produced              are     authentic,         genuine         and     what      they     purport           to be.


              15.    Continuing            Obligation                 to Produce.           This    Subpoena            imposes           a continuing
                     obligation           to produce             the     Documents            and     information             requested.               Documents
                     located          or created,          and        information          learned,      acquired            or created,              at any      time      after
                     Your       response          is due         shall      be promptly            produced          at the       place     specified             in this
                     Subpoena.


              16.    No     Oral       Modifications.                  No     agreement        purporting             to modify,            limit        or otherwise

                     vary      this     Subpoena              shall      be valid       or binding,     and          You      shall       not    act      in reliance
                     upon      any       such     agreement,                unless      an Assistant          Attorney            General             confirms         or
                     acknowledges                 such        agreement              in writing,      or makes          such       agreement               a matter         of
                     record        in open        court.


              17.    Time       Period.          Unless          otherwise            specified,      the    time      period         covered            by this
                     Subpoena            shall      be from            January         1, 2015      to the        present.




                                                                                              6
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 9 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                                                     D.         Requests               for      Information


              1.     Provide          organizational                      charts        for     Bitfinex             and       Tether.              Identify            and     describe             the

                     relationship              between               Bitfinex           and      Tether.             including                but        not     limited        to shared
                     ownership.              personnel,                 management,                     systems,              accounts,                and       other       matters.


              2.     Identify         and      describe              the        pmcesses.              and       any      changes               thereto,           by      which            Tether
                     and/or         Bitfinex           issues          and       redeems           tethers.              inclüding,               but      not      limited           to,
                     identification                 of all       Persons              involved            in the         decision(s)                   to issue          or redeem              tether,
                     and      a description                  their       roles        and     responsihiH*ies                      with         respect           thereto.


              3.     Identify         any      bank.            depository              institution.      money                     transmitter,                  trust,       seconut.            or
                     other      similar           entity         currently             used       by Tether  and                       Bitfinex            for     Virtual           Currency              or
                     flat    currency.               Identify             and     describe             the      decision(s)                by       Tether          and/or           Bitfinex             to
                     change          banks          (or      other        similar           entities          as noted             above)              between           January             1. 2016
                     and      the    p esent          date.


              4.     Identify         all    Persons              involved             in the       decision(s)                 by       Tether            and/or          Bitfinex           to
                     change          banks          as described                  in response                 to Request                No.         3.


              5.     Identify         and      describe              any         outstanding                  loans,         extensions                  of credit,         encumbrances,
                     or any         other      claims,            of any           variety        or description.                       Conceming                    the      fiat    currency
                     that     backs         tethers.            during          the     Relevant              Time           Period.



                                                                     E.         Documents                 to be Produced


               1.    All     Documents                 and        Com===ications                             previcüsly                produced                to the       U.S.       Commodity
                     Futures         Trading              Commission                    Conceming                    Tether,            Bitfinex,               tethers,        or related
                     matters.


              2.      All     Documents                Conceming                      any     contracts,               agreements,                     or other          similar
                     commitments                     between              (i)    Tether         and          Bitfinex;          (ii)     Tether            or Bitfinex,                on the           one

                      hand,     and         any      third        party.         on the        other.


              3.      All     Documents                and        Co                  nications              Concerning                 the       issuance.              withdrawal,                 or
                      redemption               of    tethers.


              4.      AII     Documents                and        Communications                             Concerning                 (i)     the       redemption                 and
                     destruction             of tethers              on or about                 October               24,     2018;            (ii)      the     issuance            of tethers               on
                     or about          November                   20,      2018:         and      (iii)        the     announcement                        on or about                November
                      27.     2018      regarding                withdrawals/redemptions                                      of tethers.


              5.      All     Documents                   and     Communications                             Conceming                   trading           activity           on     the      Bitf'mex

                     trading         platform              between               and     among               tethers         and       bitcoin.




                                                                                                          7
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 10 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                                                                    ATTACHMENT                                     1
                                                  Electronic                Document                   Production                      Specifications


                           Unless       otherwise            specified              and        agreed          to by the                Office             of      Attorney            General,             all
              responsive         documents                must       be produced                  in LexisNexis®                             Concordance®                           format          in
              accordance         with       the    following                instructions.                Any         questions                     regarding                electronic
              document          production               should       be directed                to the         Assistant                   Attorney                  General          whose
              telephone         number          appears            on the         subpoena.


              1.           Concordance                 Production               Components.                     A Concordance                               production                 consists           of the

                           following            component              files,        which         must         be produced                         in accordance                     with         the
                           specifications               set forth          below             in Section             7.


                           A.           Metadata              Load          File.        A delimited                     text        file     that         lists       in columnar                 format
                                        the      required           metadata             for     each         produced                  document.


                           B.           Extracted             or OCR                Text       Files.          Document-level                              extracted                text     for      each
                                        produced             document                or document-level                               optical          character                recognition

                                        ("OCR")             text      where           extracted              text        is not         available.


                           C.           Single-Page                  Image           Files.           Individual                  petrified            page              images        of the
                                        produced             documents                 in tagged               image              format            ("TIF").               with       page-level
                                        Bates          number          endorsements.


                           D.           Opticon            Load        File.          A delimited                   text        file        that     lists         the     single-page                TlF
                                        files      for     each       produced                document               and          defines            (i)        the      relative          location          of
                                        the      TlF      files      on the         production                 media              and       (ii)     each           document               break.


                           E.           Native           Files.        Native           format          versions                of      non-printable                       or non-print

                                        friendly           produced               documents.


              2.           Production             Folder          Structure.             The       production                     must         be organized                       according               to the

                           following            standard           folder         structure:
                                 •      data\      (contains               production                 load     files)
                                 •      images\            (contains            single-page                  TlF         files.        with         subfolder                organization)
                                                 \000l,       \0002.            \0003...
                                 •      native_files\                (contains               native      files.          with          subfolder                   organization)
                                                 \0001,       \0002,            \0003...
                                 •      text\      (contains           text         files,      with         subfolder                 organization)
                                                 \0001,           \0002,        \0003...


              3.           De-Duplication.                   You        must          perform            global            de-duplication                           of     stand-alone
                           documents              and     email        families               against         any        prior          productions                      pursuant           to this         or

                           previously            related          subpoenas.


              4.           Paper       or Scanned                 Documents.                   Documents                   that        exist         only           in paper          format             must      be
                           scanned        to single-page                    TIF       files     and      OCR'd.                    The        resulting                  electronic           files       should
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                                INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 11 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                      be pursued            in Concordance                             format         pursuant               to these            instructions.                 You        must
                      contact       the     Assistant                 Attorney                General             whose         telephone                number            appears             on the
                      subpoena            to discuss              (i)        any       documents                 that       cannot          be scanned,               and        (ii)     how
                      information            for       scanned                 documents                should              be represented                  in the         metadata                load
                      file.


              5.      Structured           Data.           Before               producing               structured                data.                             but      not        limited         to
                                                                                                                                             including
                      relational          databases.                 transactional                   data,        and       xml       pages,      you         must           first      speak          to the
                      Assistant          Attorney              General                 whose          telephone               number              appears           on the           subpoena.
                      Spreadsheets               are      not         considered                 structured               data.


              6.      Media        and     Encryption.                         All     documents                  must        be produced                   on CD.            DVD.             or hard-
                      drive     media.           All       production                      media        must         be encrypted                   with      a strong               password.
                      which        must      be delivered                           independently                  from        the     production                  media.


              7.      Production            File        Requirements.


                      A.           Metadata                   Load            File
                                   •       Required                   file      format:
                                                    o          ASCII                or UTF-8
                                                    o          Windows                     formatted              CR + LF end of line                          characters,                 including
                                                               full      CR + LF on last record                                   in file.
                                                    o          .dat          file     extension
                                                    o          Field           delimiter:                 (ASCII             decimal             character            20)
                                                    o          Text           Qualifier:             þ (ASCll                decimal             character           254).              Date      and
                                                               pure           numeric            value           fields      do       not    require          qualifiers.
                                                    o          Multiple                value         field        delimiter:              : (ASCII           decimal             character              59)
                                    •      The         fict       line          of the        metadata              load       file       must       list    all     included              fields.            All
                                           required              fields              are    listed      in Attachment                       2.
                                    •      Fields             with           no values             must          be represented                                          columns
                                                                                                                                                   by    empty
                                           maintaining                        delimiters             and         qualifiers.
                                    •      Note:           All        documents                  must            have       page-level              Bates                                      (except
                                                                                                                                                                   numbering
                                           documents                     produced                only        in native             format,          which           must         be assigned                   a
                                           document-level                              Bates       number).                 The       metadata              load      file      must           list    the

                                           beginning                    and          ending          Bates        numbers              (BEGDOC                     and      ENDDOC)                     for
                                           each         document.                       For      document                 families,           including              but      not        limited          to
                                           emails             and        attachments,                   compound                   documents,                and         uncompressed                        file
                                           containers,                   the         metadata            load        file     must          also     list    the     Bates           range            of the
                                           entire          document                     family         (ATTACHRANGE),                                    beginning               with          the     first
                                                                                                                  "parent"
                                            Bates          number                   (BEGDOC)               of the                                  document                and ending                  with
                                                                                                                                                                             "child"
                                           the      last       Bates                number         (ENDDOC)                     assigned                to the      last                         in the
                                           document                     family.
                                    •       Date        and           Time            metadata           must           be provided                in separate                columns.
                                    •      Accepted                   date           formats:
                                                    o          mm/dd/yyyy
                                                    o          yyyy/mm/dd




                                                                                                             2
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 12 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                        o        yyyymmdd
                            •    Accepted               time         formats:
                                         o       hh:mm:ss                  (if     not        in 24-hour              format,            you      must          indicate             am/pm)
                                         o       hh:mm:ss:mmm


                      B.    Extracted          or OCR                 Text         Files
                            •    You         must        produce                 individual                 document-level                     text     files                                  the
                                                                                                                                                                  containing
                                 full    extracted               text       for      each            produced             document.
                            •    When          extracted                text       is not        available              (for       instance,            for     image-only
                                 documents)                    you      must           provide               individual            document-level                       text         files

                                 containing               the        document's                      full     OCR         text.
                            •    The     filename                for     each          text          file     must      match           the     document's                 beginning
                                 Bates        number                 (BEGDOC)                        listed      in the        metadata               load      file.
                            •    Text        files      must           be divided                   into      subfolders                                        no more               than       500
                                                                                                                                      containing
                                 to     1000         files.


                      C.   Single-Page                 Image            Files          (Petrified               Page        Images)
                            •    Where           possible,              all       produced                  documents               must        be converted                   into
                                 single-page                   tagged            image          format            ("TlF")             files.      See Section                  7.E       below
                                 for    instructions                   on producing                         native      versions               of documents                you           are
                                 unable          to convert.
                            •    Image         documents                    that        exist                    in non-TIF                 formats           must        be converted
                                                                                                       only
                                 into    TIF          files.         The         original              image         format           must       be produced                   as a native
                                 file    as described                    in Section                   7.E      below.
                            •    For     documents                    produced                                in native           format,         you         must       provide             a
                                                                                               only
                                 TlF placeholder                        that        states           "Document                 produced                only      in native
                                 format."

                            •    Each        single-page                   TIF         file     must           be endorsed                with         a unique           Bates
                                 number.
                            •    The     filename                for     each           single-page                  TlF       file      must         match        the     unique
                                 page-level               Bates          number                (or          document-level                     Bates         number            for
                                 documents                    produced              only         in native            format).
                            •    Required               image           file       format:
                                         o       CCITT                Group            4 compression
                                         o       2-Bit           black           and      white
                                         o       300           dpi
                                         o       Either.tifor.tiff                            file      extension.
                            •    TlF     files         must          be divided                 into          subfolders                                      no more                than      500
                                                                                                                                      containing
                                 to     1000         files.          Where           possible                 documents               should           not      span      multiple
                                 subfolders.


                      D.    Opticon          Load         File
                            •    Required               file     format:
                                         o       ASCII
                                         o       Windows                   formatted                   CR + LF end of line                            characters
                                         o       Field           delimiter:,                  (ASCII             decimal              character          44)



                                                                                                3
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                      INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 13 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                          0      No        Text         Qualifier
                                          0      .opt       file     extension
                            •    The      comma-delimited                              Opticon               load     file     must          contain              the       following
                                 seven         fields       (as         indicated             below.            values         for      certain             fields          may       be left
                                 blank):
                                          0      A LIAS             or      IMAGEKEY                          - the      unique              Bates          number             assigned                to
                                                 each        page           of    the     production.
                                          o      VOLUME                      - this       value             is optional              and                    be left          blank.
                                                                                                                                              may
                                          o      RELATIVE                        PATH             - the         filepath         to each               single-page                  image
                                                 file      on the           production                   media.
                                          o      DOCUMENT                              BREAK                - defines           the        first        page         of a document.
                                                                                                                                                        "Y"
                                                 The        only         possible             values           for     this     field         are                  or blank.
                                          o      FOLDER                     BREAK                 - defines            the     first         page          of a folder.               The
                                                                                                                                             "Y"
                                                 only        possible              values            for     this     field      are                    or blank.
                                          o      BOX           BREAK                   - defines              the     first     page          of a box.                 The       only
                                                                                                                               "Y"
                                                 possible               values          for       this      field     are                or blank.
                                          o      PAGE              COUNT                 - this          value        is optional                and                       be left       blank.
                                                                                                                                                            may
                            •    Example:
                                 ABC00001.,lMAGES\0001\ABC00001.tif,Y,.,2
                                 ABC00002..1MAGES\0001\ABC00002.tif,,,.
                                 ABC00003..lMAGES\0002\ABC00003.tif.Y,,,                                                                           I
                                 ABC00004..IMAGES\0002\ABC00004.tif,Y,,,l


                      E.    Native       Files
                            •    Non-printable                     or      non-print                                  documents                                               but     not
                                                                                                   friendly                                        (including
                                 limited         to spreadsheets,                        audio             files,     video          files       and        documents                  for
                                 which          color        has        significance                  to document                    fidelity)              must           be produced                  in
                                 their        native        format.
                            •    The       filename                of each         native            file      must        match           the         document's                   beginning
                                 Bates         number              (BEGDOC)                       in the        metadata               load         file     and        retain        the
                                 original           file    extension.
                            •    For      documents                  produced                               in native          format.              you          must       assign          a
                                                                                              only
                                 single        document-level                           Bates         number            and      provide                an image               file
                                                                                                                                                                               format."
                                 placeholder                that         states         "Document                    produced                only          in native
                            •    The       relative          paths           to all       native            files     on the          production                   media            must          be
                                 listed        in the        NATIVEFILE                            field       of the         metadata                 load        file.
                            •    Native          files      that         are     password-protected                             must          be decrypted                     prior         to
                                 conversion                and          produced              in decrypted                    form.           In cases             where            this
                                 cannot          be achieved                     the    document's                    password                must          be listed             in the
                                 metadata               load       file.         The      password                  should        be placed                   in the
                                 COMMENTS                           field        with      the       format           Password:                  <PASSWORD>.
                            •    You                    be required                 to supply                a software                license             for
                                              may                                                                                                                  proprietary
                                 documents                 produced                only        in native              format.




                                                                                              4
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 14 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




                                                                            ATTACHMENT                                    2
                                              Required                     Fields          for     Metadata                     Load    File


                FIELD      NAME                            FIELD              DESCRIPTION                                                      FIELD   VALUE
                                                                                                                                                  EXAMPLE¹

              DOCID                         Unique           document                  reference                 (can          be       ABC0001         or
                                            used      for      de-duplication).                                                         ###.######.###

              BEGDOC                        Bates          number             assigned              to the             first            ABC0001
                                           page       of the           document.

              ENDDOC                        Bates          number             assigned              to the             last             ABC0002
                                            page       of the document.

              BEGATTACH                     Bates          number             assigned              to the             first            ABC0001
                                            page       of the          parent          document                   in a
                                            document                  family          ( i.e.,      should              be the
                                            same       as BEGDOC                           of the         parent
                                            document.                 or     PARENTDOC).
                                                                                                                                    ¯
              ENDATTACH                     Bates          number             assigned              to the             last             ABC0008
                                            page       of the          last        child         document                  in a

                                            family          ( i.e..        should          be the          same            as
                                            ENDDOC                    of the         last        child
                                            document).

              ATTACHRANGE                   Bates          range           of entire             document                               ABC0001         - ABC0008

                                            family.

              PARENTDOC                     BEGDOC                    of    parent          document.                                   ABC0001

              CHILDDOCS                     List      of    BEGDOCs                        of all        child                          ABC0002;         ABC0003;
                                                                                                          ":"
                                            documents,                  delimited                 by              when                  ABC0004...
                                            field      has multiple                    values.

              DOCREQ                        List      of particular                  Requests               for                         l; 2; 3 ...
                                            Documents                   to be Produced                       in the
                                            subpoena



              INTERROG                      List      of particular                   [Requests                  for                    1; 2; 3 . . .

                                            Information]                    [interrogatories]                           in the
                                            subpoena

              COMMENTS                      Additional                 document                  comments.                     such
                                            as passwords                     for     encrypted               files.




              1 Examples   represent   possible     values and not required                            format          unless the ñeld format         is speciñed   in
              Attachment   1.




                                                                                                   5
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 15 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




              NATIVEFILE         Relative            file    path      of the          native          file       on   .iNative       File\Folder\...\BE
                                 the    production                 media.                                              GDOC.ext

              SOURCE             For    scanned              paper         records         this          should        Company            Name,
                                 be a description                    of the       physical                             Department           Name,
                                 location          of the          original           paper       record.              Location,          Box     Number...
                                 For    loose          electronic             files     this        should
                                 be the       name           of the        file   server            or
                                 workstation                 where         the    files        were
                                 gathered.

              CUSTODIAN          Owner         of the          document                or file.                        Firstname          Lastñsms,
                                                                                                                       Lastname.           Firstname,
                                                                                                                       User       Name:      Company
                                                                                                                       Name.        Department
                                                                                                                       Name...

              FROM               Sender         of the            email.                                               Firstname          Lastname           <

                                                                                                                       FLastname            @domain              >


              TO                 AII    to:    members                or recipients,                                   Firstname          Lastname           <
                                                      ":"
                                 de!!=itd         by                 when         field        has                     FLastname           @domain               >:
                                 multiple             values.                                                          Firstname          Lastname           <

                                                                                                                       FLastname            @domain              >:
                                                                                                                       ...

                                                                                                         ":''
              CC                 All    cc:     members,               delimited                                       Firstname          Lestname           <
                                                                                               by
                                 when         field         has multiple               values.                         FLastname            @domain              >:
                                                                                                                       Firstname          Lastname           <

                                                                                                                       FLastname            @domain              >:
                                                                                                                       ...

                                                                                                            ":"                                              <
              BCC                All    bcc:         members,              delimited              by                   Firstname           Lastname
                                 when         field         has     mu!tip!e           values                          FLastname            @demain              >:
                                                                                                                       Firstname           Lastname          <

                                                                                                                       FLastname            @domain              >:



              SUBJECT            Subject           line      of the        email.

              DATERCVD           Date       that       an email            was        received.                        mm/dd/yyyy,
                                                                                                                       yyyy/mm/dd.              or
                                                                                                                       yyyymmdd

              TIMERCVD           Time         that      an email            was        received,                       hh:mm:ss           AM/PM         or
                                                                                                                       hh:mm:ss

              DATESENT           Date       that       an email            was        sent.                            m-Jdd!yyyy.
                                                                                                                       yyyy/mm/dd.              or
                                                                                                                       yyyymmdd




                                                                                  6
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 8     Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 16 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




              TIMESENT             Time       that     an email            was         sent.                hh•mm·ss           AM/PM          or
                                                                                                            hh:mm:ss

              CALBEGDATE           Date   that        a meeting             begins.                         mm!E'yyyy,
                                                                                                            yyyy|mm!dd,              or
                                                                                                            yyyymmdd

              CALBEGTIME           Time       that     a meeting             begins.                        hh:mm:ss           AM/PM          or
                                                                                                            hh:mm:ss

              CALENDDATE           Date       that    a meeting             ends.                           mm/dd/yyyy.

                                                                                                            yyyy/mm!dd,               or
                                                                                                            yyyymmdd

              CALENDTIME           Time       that     a meeting             ends.                          hh•mm•cs           AM/PM          or
                                                                                                            hh:mm:ss

              CALENDARDUR          Duration           of a meeting                in hours.                 0.75,     I.5...

              ATTACHMENTS          List   of Alenames                    of all    attachments,             Attsch-2tFileName.:
                                                    ";"
                                   delimited     by                  when         Held         has          AttachmentFileName.doc
                                   multiple          values.                                                x:
                                                                                                            AttachmentFileName.pdf;
                                                                                                            ...

              NUMATTACH            Number            of attachments.                                        I, 2, 3, 4....

              RECORDTYPE           General           type     of    record.                                 IMAGE;             LOOSE         E-

                                                                                                            MAIL;        E-MAIL;            E-DOC;
                                                                                                            IMAGE            ATTACHMENT:
                                                                                                            LOOSE            E-MAIL

                                                                                                            ATTACHMENT:     E-

                                                                                                            MAIL  ATTACHMENT;
                                                                                                            E-DOC            ATTACHMENT

              FOLDERLOC            Original          folder        path      of the        produced         Drive:\Folder\...\...\
                                   document.

              FILENAME             Original          Glename              of the         produced           Filename.ext
                                   document.

              DOCEXT               Original          Ale      extension.                                    htmI,     xis.     pdf

              DOCTYPE              Name         of the        program             that     created    the   Adobe        Acrobat.          Microsoft
                                   produced           document.                                             Woiti,      Microsoft           Excel,
                                                                                                            Corel      WordPerfect...

              TITLE                Document             title      (if    entered).

              AUTHOR               Name         of the        document              author.                 Firstname           Lastname:
                                                                                                            Lastname,           First      Name:
                                                                                                            FLastname

              REVISION             Number            of revisions             to a document.                 I8




                                                                                   7
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 17 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




              DATECREATED        Date     that       a document                  was     created.     mm/dd!yyyy,
                                                                                                      yyyy/mm/dd,               or
                                                                                                      yyyymmdd

              TIMECREATED        Time       that      a document                  was      created.   hh:mm:ss          AM/PM             or
                                                                                                      hh:mm:ss

              DATEMOD            Date     that       a document                  was       last       mm/dd/yyyy,
                                 modified.                                                            yyyy/mm/dd,                or
                                                                                                      yyyymmdd

              TIMEMOD            Time       that      a document                  was      last       hh:mm:ss          AM/PM             or
                                 modified.                                                            hh:mm:ss

              FILESlZE           Original           file     size        in bytes.                    128,      512,    1024...

              PGCOUNT            Number            of pages              per     document.            1, 2,     10,    100...

              IMPORTANCE         Email       priority             level        if set.                Low,      Normal.           High

              TIFFSTATUS         Generated                 by the        Law       Pre-discovery      Y.   C.    E, W.      N.        P
                                 production                tool     (leave        blank     if
                                 inapplicable).

              DUPSTATUS          Generated                 by the        Law       Pie-discovery      P
                                 production                tool     (leave         blank    if
                                 inapplicable).

              MD5HASH            MDS        hash           value     computed                fbam     BCICSCA6C1945179FE
                                 native      file      (a/k/a        file       fingerprint).         El44F25F51087B


              SHAlHASH           SHAl         hash          value                                     B68F4F57223CA7DA358
                                                                                                      4BAD7ECF11IB8044F86
                                                                                                      31

              MSGINDEX           Email       message                ID




                                                                                   8
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 8     Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 18 of 19 NYSCEF: 04/25/2019
                                                                         RECEIVED




                                              AFFIDAVIT                      OF COMPLIANCE                                WITH             SUBPOENA




              State    of

              County        of




              l.                                                                                           , being        duly         sworn.       state       as follows:




              1.            1 am      employed             by     Respondent                  in the       position            of




              2.            Respondent's               productiõns                  and      responses             to the           Subpoena          of the        Attorney          General
                            of the      State      of New             York,     dated                                       , 20                            (the     "Subpoena")
                            were      prepared             and    assembled                 under         my personal                 supervision:


              3.            I made          or caused            to be made                a diligent,           complete             and     comprehensive                  search        for
                            all    Documents               and    information                    requested           by the          Subpoena,             in full     accordance
                            with      the    instructions              and     definitions                set forth         in the         Subpoena;


              4.            Respondent's               productions                  and      responses             to the           Subpoena          are complete              and
                            correct         to the     best      of my         knowledge                  and     belief;


              5.            No     Documents                or information                   responsive              to the          Subpoena           have        been     withheld
                            from       Respondent's                 production                and         esponse,          other          than   responsive            Documents                or
                            information              withheld           on the         basis         of    a legal       privilege            or doctrine;


              6.            All    responsive              Documents                 or information                  withheld              on the       basis      of a legal
                            privilege         or doctrine              have         been         identified         on a privilege                log      composed             and
                            produced            in accordance                 with         the      instructions            in the         Subpaena:


              7.            The       Documents              contained               in Respondent's                     pródaetians              and       responses           to the
                            Subpoena            are      authentic,           genuine              and     what         they        purport       to be:


              8.            Attached          is a true          and     accurate             record           of all    persons            who      prepared          and      assembled

                            any     productions               and      responses              to the         Subpoena.               all   persons         under       whose          personal
                            supervision              the    preparation               and        assembly            of productions                  and     responses            to the
                            Subpoena            occurred,             and     all     persons             able     competently                to testify:            (a) that      such
                            productions              and      responses              are compictc                 and     correct           to the      best       of such      person           s
                            knowledge              and      belief:       and        (b)     that      any       Documents                 produced          are     authentic,
                            genuine          and      what       they       purport           to be: and




                                                                                                           9
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:15 PM                                                                                           INDEX NO. 450545/2019
NYSCEF DOC. NO. 8   Case 1:19-cv-09236 Document 1-37 Filed 10/06/19 Page 19 of 19 NYSCEF: 04/25/2019
                                                                       RECEIVED




              9.        Attached      is a true     and      accurate         statement      of those    requests    under       the   Subpaene   as
                        to which     no resporisive              Documents            were   located    in the   course   of the
                        aforementioned            search.




                                      Signature        of    Affiant                                                      Date




                                   Printed      Name        of   Affiant




              Subscribed     and    sworn       to before         me this                    day   of                                   , 20__.




                                                                           . Notary     Public




              My    commission       expires:




                                                                                       10
